Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 03/12/2021, wherein in the Amendment claims 1, 10 are amended, and claims 7-9, 16-22 stand canceled, wherein claims 1-6, 10-15 are pending of which Claims 1, and 10 are recited in independent form. 
Regarding claims 1 and 10, the independent claims were amended to contain the additional limitations “wherein the creating the dedicated bearer for the UE using an existing NAS connection when the create dedicated bearer request has been received from the PDN gateway comprises: parsing, when a create session response has been received from a serving gateway and the create dedicated bearer request from the PDN gateway is carried in the create session response, the create dedicated bearer request from the create session response; and transmitting the create dedicated bearer request to the UE using the NAS connection based on the create dedicated bearer request,” and “wherein the processor is further configured to: when a create session response has been received from a serving gateway and the create dedicated bearer request from the PDN gateway is carried in the create session response, parse the create dedicated bearer request from the create session response; and transmit the create dedicated bearer request to the UE using the NAS connection based on the create dedicated bearer request” respectively, wherein the claims as amended when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record, and are not an obvious combination thereof. The noted limitations in combination with ALL the other limitations of claims 1 and 10 serve to distinguish the present invention United States Patent Application Publication US-20110103277 to Watfa et al (hereinafter d1), United States Patent Application Publication US-20180376384 to Youn et al (hereinafter d2),  Patent Application Publication US-20190289571 to Park et al (hereinafter d3) and any other art made of record, which represents the closest prior art made of record by the Examiner. The prior art at best teaches indicating that the NAS connection is to be maintained for more pending signaling after TAU therefore the NAS signaling connection is maintained (i.e. keeping a control plane Non-Access Stratum (NAS) connection after a Tracking Area Update (TAU) procedure) including its NAS signaling and RRC connection with the MME and eNB, respectively, for a configured time during which the network may continue with more signaling wherein it is further disclosed that a release of the connection may occur if the time elapses without receiving signaling from the network; it is noted that the network may use the maintained NAS signaling connection to invoke activation of a dedicated bearer context (i.e. creating a dedicated bearer for the UE using the NAS connection) which may be followed by an RRC messaging (see d1 para. 0063) by at least the PDN (see d1 para. 0045, 0048, 0180); interworking procedure between an EPC and a 5G cores in a wireless communication (see d1 para. 0005) (i.e. moving from a 5th Generation (5G) network to a 4th Generation (4G) network) including performing the TAU while transiting from 5GC to EPC (see d1 para. 0726) including determining a transition from 5G to EPC based on identification information provided by the UE (i.e. 4G) (see d1 para. 0726-0730, 0732, 0808-0811); performing of a TAU procedure in the 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 10 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 1, 10 and the remaining pending dependent (which add further limitations) claims are allowed. Therefore claims 1-6, 10-15 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140241317 A1 to JAMADAGNI; Satish Nanjunda Swamy et al. discloses providing simultaneous transmission and reception across multiple evolved 

US 20130231080 A1 to CHEUK; Ho Yin et al. discloses data usage of the mobile device is tracked. A data usage criterion is determined from an account for the mobile device. The account information is stored on at least one server. The data usage is compared with the data usage criterion. Based on the comparison, it is determined whether the data usage meets the data usage criterion. Upon determining that the data usage meets the data usage criterion, a notification message is sent to the mobile device in real time through an information element field within an existing message in a bearer channel of the wireless packet data communication network. The notification message may instruct the mobile device to prevent generation and/or transmission of automatic network access requests while allowing user-initiated network access requests.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643